                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
               IN THE UNITED STATES DISTRICT COURT              June 24, 2021
               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                             Nathan Ochsner, Clerk
                        HOUSTON DIVISION



BRANDON DESHAWN WILLIAMS,          §
TDCJ #2093067,                     §
                                   §
               Petitioner,         §
                                   §
V.                                 §
                                   §       CIVIL ACTION NO. H-20-3229
BOBBY LUMPKIN, Director,           §
Texas Department of Criminal       §
Justice - Correctional             §
Institutions Division,             §
                                   §
               Respondent.         §


                            FINAL JUDGMENT


     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,        this action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     The Clerk shall provide a copy of this Final Judgment to the

parties.

     SIGNED at Houston, Texas, on this the 24th day of June, 2021.




                                               SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE
